— Crew III, J.P.
Appeal from a judgment of the Supreme Court (Berke, J.), entered March 25, 2004 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this proceeding pursuant to CPLR article 70 for a writ of habeas corpus alleging that he was improperly delivered to and detained by respondent because the documentation that purported to authorize the execution of his sentence was defective. Supreme Court dismissed the petition without a hearing and we affirm, albeit for reasons other than those expressed by Supreme Court.
In light of the information contained in the record, including documents entitled “sentence and commitment,” it is apparent that petitioner would not be entitled to immediate release even if he prevailed here and, hence, habeas corpus is not available to him (see People ex rel. Pilgrim v Greene, 16 AD3d 787, 788 [2005]). Accordingly, petitioner’s application was properly dismissed without a hearing.
Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.